DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is in response to the applicant’s reply filed June 19, 2020. In the applicant’s reply; claims 1-29 were amended by a preliminary amendment, and claim 30 was cancelled.  Claims 1-29 are pending in this application.

35 U.S.C. § 112 Sixth Paragraph - Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: unit in claims 1-15 and means in claims 16-29. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

REASONS FOR ALLOWANCE
Claims 1-29 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art fails to teach the system of Claim 1, which specifically comprises the following features in combination with other recited limitations:
An MRI system for generating one or more images of a body-part of a patient under analysis, wherein the MRI system comprises: 
an injector head assembly configured for injecting at least one medical fluid into the patient, the injector head assembly including a control unit configured for controlling operation of the injector head assembly and a clock unit configured for providing a clock signal with a clock frequency to the control unit; 
wherein the MRI system includes a memory structure storing an indication of a plurality of candidate values of the clock frequency, means for adjusting the clock frequency in an operative condition of the MRI system from a current value to a new value, and means for selecting the new value among the candidate values; 
and wherein the means for adjusting include means for entering an adjusting command manually and means for triggering the adjusting of the clock frequency in response to the adjusting command; 
and/or means for monitoring the images generated by the MRI system, means for detecting a degradation of the images according to artifacts, and further means for triggering the adjusting of the clock frequency in response to the degradation of the images. 
As these limitations were in claim 1, and claims 2-15 are dependent upon claim 1, and encompass the limitations specified in claim 1, thereby making them allowable subject matter as well. 

The prior art fails to teach the method of Claim 16, which specifically comprises the following features in combination with other recited limitations:
A method for managing an injector head assembly adapted to inject at least one medical fluid into a patient under analysis in an MRI system adapted to generate one or more images of a body-part of the patient, 
wherein the injector head assembly comprises a control unit for controlling operation of the injector head assembly and a clock unit configured for providing a clock signal with a clock frequency to the control unit, the method comprising: 
adjusting the clock frequency in an operative condition of the MRI system from a current value to a new value; 
and selecting the new value among a plurality of candidate values of the clock frequency from an indication thereof stored in a memory structure of the MRI system; wherein said adjusting the clock frequency entering an adjusting command manually and triggering the adjusting of the clock frequency in response to the adjusting command; 
and/or monitoring the images generated by the MRI system, detecting a degradation of the images according to artifacts thereof and triggering the adjusting of the clock frequency in response to the degradation of the images.
As these limitations were in claim 16, and claims 17-29 are dependent upon claim 16, and encompass the limitations specified in claim 16, thereby making them allowable subject matter as well. 

Some closely related prior art references are listed below, in the PTO-892, and some were previously cited in the PCT search report for the parent application PCT/JP2016/078670, and the IDS forms filed by the applicant. The pertinence of the most relevant references are listed below as well as the deficiencies in the prior art with respect to the claimed limitations. None of the references cited were found to have taught the method recited in claim 1.  
(i) E WEISSLER; Bjoern., " US-20160161578-A1, hereby referred to as “Weisseler”, Reducing Interfernece in a Combined Assembly for MRI and Nuclear Imaging. Weisseler teaches a method and system for a combined-modality imaging assembly includes a timing control unit having a reference clock unit; and at least one of a phase shifting unit and a frequency shifting unit, and was cited by the applicant in the IDS submitted. Weisseler does teach the MRI system adjusting a clock frequency and does suggest its impact on image quality. However, Weisseler fails to teach the dynamic adjustment of a clock signal and clock frequency of the MRI based on the monitoring and assessment of image quality and degradation as required by the claims and its real-time usage for an MRI injector assembly as required by the independent claims. As a result, Weissler is distinct from the claimed invention and does not anticipate or obviate the claimed invention. 
(ii) Griffiths, US 20030058502 A1, Communication Systems For Use With Magnetic Resonance Imaging Systems, hereby referred to as Griffiths. Griffiths is the most relevant patent prior art that is pertinent to the claimed invention and was listed in the PCT search report. Griffiths also fails to teach the dynamic adjustment of the clock frequency in an operative condition for the MRI responsive to image degradation and to further control an MRI injector assembly, which is a required feature for the claimed invention.  As a result, Griffiths is distinct from the claimed invention and does not anticipate or obviate the claimed invention. 
(iii) Hertz, US Patent 6,621,433 B2, Adaptive Dynamic Range Receiver for MRI. Hertz is another relevant reference directed towards an adaptive dynamic range receiver for MRI imaging and directly teaches the adjustment of clock frequencies. However, Hertz also fails to teach the claimed features for monitoring image quality and degradation in order to adaptively adjust the clock frequency of the MRI system in order to control the operation of the injector head assembly. As a result, Hertz is distinct from the claimed invention and does not anticipate or obviate the claimed invention.
As a result, the claimed language which is highly dependent upon claimed limitations is not taught by the prior art alone or in combination.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAHMINA N ANSARI whose telephone number is (571)270-3379.  The examiner can normally be reached on IFP Flex - Monday through Friday 9 to 5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SUMATI LEFKOWITZ can be reached on 571-272-3638.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


TAHMINA N. ANSARI
Examiner
Art Unit 2662


2662

/TAHMINA ANSARI/

September 9, 2022
/TAHMINA N ANSARI/Primary Examiner, Art Unit 2662